United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2149NE
                                  _____________

Valomark Love,                           *
                                         *
            Appellant,                   *
                                         * On Appeal from the United
     v.                                  * States District Court for the
                                         * District of Nebraska.
Marvin T. Runyon, Jr., Postmaster        * Nebraska.
General, United States Post Office,      *
                                         * (PUBLISHED)
            Appellee.                    *
                                    ___________

                          Submitted: December 28, 1998
                              Filed: January 11, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.


       Valomark Love appeals from the District Court’s1 judgment for defendant
Postmaster General after a bench trial. Love had been discharged by the United States
Postal Service for failure to maintain a regular work schedule. In 1996, Love, who is
an African-American male, filed this action claiming that the Postal Service


      1
       The Honorable William G. Cambridge, Jr., Chief Judge, United States District
Court for the District of Nebraska.
discriminated against him because of his race, sex, and disability. Love’s request for
appointment of counsel was denied,2 as was his October 30, 1997 motion to amend his
complaint.3 On March 17, 1998, the District Court conducted a bench trial, at which
Love appeared pro se. On the first day of trial, the Court indicated it had denied
Love’s second motion to amend his complaint. During the four-day trial, Love
presented eleven witnesses, including himself, and introduced thirty-five exhibits.
Although Love established a prima facie case of discrimination, the Court concluded
that the Postal Service showed a legitimate, nondiscriminatory reason for terminating
Love’s employment, and that Love failed to show the reason was pretextual. For
reversal, Love argues that he established pretext, he should have been allowed to
amend his complaint to add a claim of disparate impact, and counsel should have been
appointed for him.

       Having carefully reviewed the record and the parties’ briefs, we find the record
does not support Love’s allegation that the Postal Service intentionally discriminated
against Love because of his race, sex, or disability, and thus we conclude the District
Court’s determination was not clearly erroneous. See Peanick v. Morris, 96 F.3d 316,
321 (8th Cir. 1996); Beith v. Nitrogen Prods., Inc., 7 F.3d 701, 703 (8th Cir. 1993) (per
curiam). We further conclude there was no abuse of discretion in denying Love’s
motion for appointment of counsel, see Swope v. Cameron, 73 F.3d 850, 851-52 (8th
Cir. 1996), and no abuse of discretion in denying Love leave to amend his complaint,
see Vitale v. Aetna Cas. & Sur. Co., 814 F.2d 1242, 1251 (8th Cir. 1987).

      Accordingly, we affirm.




      2
      The Honorable David L. Piester, United States Magistrate Judge for the District
of Nebraska.
      3
       The Honorable Kathleen Ann Jaudzemis, United States Magistrate Judge for
the District of Nebraska.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-